Affirmed and Opinion Filed June 30, 2014




                                                      S
                                          Court of Appeals
                                                          In The


                                   Fifth District of Texas at Dallas
                                                    No. 05-07-01408-CR

                                       RODNEY LAMONT HUNT, Appellant
                                                    V.
                                        THE STATE OF TEXAS, Appellee

                                       On Appeal from the 86th District Court
                                             Kaufman County, Texas
                                          Trial Court Cause No. 24858-86

                                          MEMORANDUM OPINION
                                      Before Justices Bridges, Myers, and Richter1
                                              Opinion by Justice Bridges
            Rodney Hunt appeals his murder conviction. A jury convicted appellant and sentenced

him to ninety-nine years’ confinement and a $10,000 fine. In three issues, appellant argues his

confession was not corroborated by independent evidence; his first confession was obtained

illegally, thereby tainting his second confession; and the trial court erred in denying his motion to

suppress his confession. On original submission, we rejected appellant’s argument that police

used a “question first and warn later” technique and concluded appellant’s post-Miranda

statement was not tainted by a statement he gave to police before being given Miranda warnings.

Following appellant’s petition for discretionary review, the Court of Criminal Appeals vacated

our judgment and remanded for us to consider the effect of Martinez v. State, 272 S.W.3d 615

   1
       The Hon. Martin Richter, Justice, Assigned
(Tex. Crim. App. 2008) and Carter v. State, 309 S.W.3d 31 (Tex. Crim. App. 2010) on our

reasoning and analysis in this case. We concluded neither Martinez nor Carter changed our

disposition of this case. Appellant again filed a petition for discretionary review, and the Court

of Criminal Appeals reversed our judgment and remanded for us to abate the appeal and order

further findings of fact from the trial court. The trial court has now filed its supplemental

findings of fact. The sole issue now is, in light of the trial court’s supplemental findings,

whether police in this case used a deliberate two-step interrogation technique to circumvent

Miranda to obtain a second confession. We affirm the trial court’s judgment.

       Kaufman police officer Daniel Carrier was on duty July 27, 2006 near midnight when he

heard a voice he recognized as Kelley Osgan’s coming from the back yard of appellant’s house.

Carrier had known appellant for eight years and had known Osgan even longer, and he knew

their voices and faces. Carrier, parked on the street across from appellant’s house, listened for

about fifteen minutes as Osgan yelled “leave me alone” and “I just want to leave.” Carrier heard

appellant telling Osgan to calm down. The argument was “getting very loud,” and Carrier drove

into appellant’s driveway, turned on his spotlight to light up appellant’s back yard, and went into

the back yard to talk to Osgan and appellant. Carrier asked what the problem was and why they

were being so loud. Carrier knew Osgan’s “other boyfriend was in jail,” and he was surprised

when Osgan said appellant was her boyfriend. Appellant said he wanted Osgan to go in the

house, but she wanted to leave. Appellant’s mother came outside and started screaming, “That

bitch needs to go.” Osgan then agreed to go in the house and go to bed. Osgan and appellant

stopped arguing, and Osgan said she was afraid she was going to get kicked out of the house and

she would not have been able to come back if she left. Osgan went inside the house with

appellant, and Carrier went back across the street.
       On August 9, 2006, Carrier was dispatched to an auto dealership to meet with a “subject

[who] had information on a possible deceased body.” Carrier met with Scottie Mitchell, who

said he had information from a third party that “there was supposed to be a body on a concrete

slab in a wooded area.” Mitchell got in Carrier’s patrol car and directed him to an area Carrier

knew had a “high activity of drug use.” Carrier and Mitchell walked around the area, and Carrier

smelled a stench that he followed to a concrete slab inside a clump of trees. Carrier found a blue

fiberglass “race car body,” looked underneath, and saw “some hair.” To the right, Carrier “could

see fingers of a hand.”     Carrier immediately returned to his patrol car and called for the

investigations division to come out to the scene. Carrier “started securing the crime scene” and

stayed while other officers began their investigation. Carrier eventually saw the body which was

“halfway unclothed” and “decomposed.” Five minutes after seeing the body’s clothes, Carrier

recognized them as Osgan’s. Fingerprints taken from the body confirmed it was Osgan.

        Tim Moore, a crime scene investigator with the Kaufman County Sheriff’s office,

arrived at the scene and saw the body before anything was moved. Moore saw what appeared to

be a “go-cart body” with legs coming out from underneath. Looking inside the go-cart body,

Moore saw a beer bottle “propped up” in the body’s “genital area.” Moore took photographs as

the investigation progressed. Moore saw a “piece of concrete over the head area of the body”

and saw the body’s shirt was “pulled up above the breast line” and her pants were “pulled down

near her knees.” Moore was later able to compare a fingerprint from the body to Osgan’s

fingerprints and confirm her identity.

       Edward Black, a criminal investigator with the Kaufman County police department,

arrived at the crime scene and “had an idea” it was Osgan. Based on his experience, Black

believed Osgan had not been murdered by a stranger because her face was covered. Later that

day, another detective took a statement from a Dollar Store clerk that appellant and Osgan were
romantically involved. Black asked some of his patrol officers to look for appellant and tell him

Black wanted to speak to him. One of the officers located appellant, told him Black wanted to

talk to him, and gave appellant a ride to the police station. Appellant came in to talk to Black

voluntarily and was not in custody. Appellant was a “person of interest” but Black had “nothing

concrete at this point.” Black asked appellant about his relationship with Osgan, but instead of

answering, appellant “just started talking about [sic] I didn’t have anything to do with that girl

getting hurt.” Black asked when was the last time appellant had seen Osgan. Appellant stated he

last saw her on “the last day of last month.” Based on the Dollar Store clerk’s statement, Black

knew appellant was lying about the last time he saw Osgan. Black told appellant he needed to

schedule a more formal interview with appellant and they agreed to an interview and polygraph

test on August 16. Appellant was cooperative and said he would come in to an interview and

take a polygraph2 test at the Mesquite police department. Black asked if appellant had a way to

get to the interview because he knew appellant did not have a car. Appellant said he did not have

a ride, so Black offered to take appellant to Mesquite, and appellant agreed.

           When Black, accompanied by Texas Ranger Richard Shing, went to pick up appellant,

appellant had a can of beer in a paper sack. Black put the beer in his trunk and planned to give it

back to appellant when he left. At the Mesquite police station following the polygraph, Black

and Shing talked to appellant for a little more than an hour. Appellant was not forthcoming

initially, but as the interview progressed he became very emotional and started crying when

Black showed appellant a living photo of Osgan. Black said he would tell the district attorney’s

office that appellant had cooperated, but he did not promise appellant anything “as far as specific

outcomes.” At the conclusion of the interview in Mesquite, Black asked appellant to come back



   2
       We note that references to a polygraph test or to its results, are inadmissible for all purposes. Martinez, 272 S.W.3d at 626.
to Kaufman and make a written statement. Appellant agreed and rode back to Kaufman with

Black. During the ride back to Kaufman, they did not “talk at all about the facts of this case.”

       When they got back to Kaufman, appellant wanted to smoke. Black had not arrested

appellant and had not placed him in custody. Black let appellant go outside to have a cigarette.

An officer came in to tell Black appellant was “having a seizure,” and Black made sure an

ambulance was called and went outside. Jarrod List, an emergency medical technician, came

and found appellant sitting in a chair and “in no distress.” Appellant stated he was “fine, just

really nervous because he was confessing to murder.” Appellant’s vital signs were within

normal limits, and he did not want further treatment or to be transported to the hospital. Black

“allowed [appellant] time to cool off” and Ranger Shing asked if appellant wanted a

cheeseburger, but appellant did not want to eat. Black asked appellant if he was sure he did not

want to go to the hospital and if he wanted to go home or finish talking to Black. Appellant said

he would talk to Black.

       Black took appellant into the police chief’s office for the interview because he “wanted

something more comfortable.”       When the interview started, Black went through each of

appellant’s Miranda rights. Appellant said he understood his rights but wanted to talk to Black.

Appellant initialed each paragraph of his written rights and wrote that he understood his rights

but wanted to talk to police. Appellant’s writing was shaky, which Black attributed to appellant

withdrawing from alcohol. Appellant gave a statement, which Black wrote down. Appellant

stated that, on Friday August 4, 2006, he went with Osgan to “the trails” to drink some beer.

They were “talking good at first and then we started arguing.” Appellant and Osgan started

fighting and slapping each other. Appellant hit Osgan “four times and she fell down and I

jumped on her and I hit her about five or eight, between five and eight times in the face.” While

appellant was hitting her, Osgan was “mumbling and moving a little bit.” Appellant “covered
her up and I left.” Appellant “didn’t go back to where Kelley’s body was after that” and he

“knew she was dead when I left her.” Appellant was subsequently indicted for Osgan’s murder.

       At trial, Amy Gruszecki, a medical examiner at the Dallas County Medical Examiners

office, testified she performed an autopsy on Osgan’s body. Gruszecki found what appeared to

be an injury from a blunt force on Osgan’s head, but the body was too badly decomposed to be

certain. Similarly, the state of the body’s decomposition prevented Gruszecki from determining

whether there had been any hemorrhage in Osgan’s brain. The “bone in the neck that breaks if

somebody is choked or strangled” was missing. Gruszecki was also not able to make a finding

regarding sexual assault because of the decomposition. Gruszecki testified Osgan’s state of

decomposition was consistent with her dying on August 4 and being found on August 9. Based

on her examination of Osgan’s body and the circumstances in which Osgan was found,

Gruszecki concluded Osgan died as a result of homicidal violence. Asked about the absence of

skull fractures, Gruszecki testified “you don’t have to have a skull fracture to have brain injury.”

       Stefani Sylva, a clerk in the Kaufman Dollar Store, testified she saw appellant and Osgan

in the store daily. At the store, appellant “took out the trash a lot” and “swept a lot.” On July 27,

2006, appellant came in the store and bought a “love card” and a stuffed tiger. When asked,

appellant said the card was for Osgan. Appellant borrowed a pen from Sylva and wrote SWAK

on the envelope. Sylva asked what that meant, and appellant told her it meant “sealed with a

kiss.” On July 31 or August 1, Osgan came in the store and appeared “a little nervous” and

“high-strung.” Osgan asked Sylva if she had seen appellant and seemed “like she was looking

for [appellant] for a reason.” Sylva testified she was “not really sure” if that was the same day

she saw Osgan shoplift an item and asked Osgan to put the item back. Sylva testified “we were

fine about it and she left.” Sylva did not see Osgan again.
       On Friday, August 4, 2006, appellant came in the store and asked to borrow money from

Sylva so he could take the bus to Huntsville to see his sister. Appellant seemed “upset” and said

he had an argument with his mother and “needed to get the hell out of here.” This “seemed

strange” to Sylva and did not make sense to her because she did not understand appellant

wanting to leave town over a fight with his mother. Appellant had “probably argued with his

mother before, and had been to the store.” Sylva knew appellant loved his mother because “he

talked about his mom all the time.”     On Monday, August 7, appellant returned to the store.

Appellant was wearing one shoe and a sock and said he had hurt his foot. Sylva asked how

appellant had hurt his foot, and he said “running from [Osgan]. They were – running– he was

running from her or running after her.” On August 9, appellant said “they had found [Osgan]

that morning” and “they found her – he just said they found her with something – on a tire or

something on her head or something.” Appellant said “he had nothing to do with it.” Appellant

said he had seen Osgan on Friday, and she wanted to go to Terrell, but appellant did not want her

to go. Sylva thought “that caused an argument between the two because he didn’t want her

going to Terrell.”

       Patty Sosa testified she knew appellant “all [her] life” and met Osgan when Osgan was

twenty-one. On August 10, 2006, police interviewed Sosa. Three or four days before the

interview, Sosa saw appellant, who asked Sosa if she had seen Osgan. Sosa said Osgan might be

with another man. Appellant said, “that damn bitch, just wait until I see her.” Appellant was

“upset,” and Sosa heard him say “she’s going to be sorry.” At trial, Sosa testified she had gone

with another man and a woman to smoke crack at the place where Osgan’s body was and had

seen “the little shoes” but did not see Osgan’s body. When Sosa saw the shoes, she thought

“somebody got high and left their little shoes,” she reached down toward the shoes, and “the

smell was so strong it threw me.” Sosa and the woman she was with started screaming and “ran
out.” Sosa did not report the incident to police because she “knew [she] had warrants,” and she

maintained she did not know it was a body or she would have reported it.

         Appellant testified he met Osgan through a friend of his. Osgan and appellant “were

friends,” and this led to a boyfriend/girlfriend relationship. At some point, appellant learned

Osgan was missing. Appellant testified that “Friday morning” he saw Osgan, and she said she

was going to Terrell. Three or four days passed, and appellant began asking people if they had

seen Osgan, but no one had seen her. Appellant testified he bought a “love card” and a toy bear

for Osgan and he thought he was in love with her “a little bit.” Appellant and Osgan had a

boyfriend/girlfriend relationship for almost a month. Appellant was looking for Osgan when a

friend of his told him the police “might be talking to” him because Osgan was missing. When

shown a copy of his written statement, appellant did not remember signing it and said “that looks

like some Egyptian writing.” When asked how he was feeling on the videotape of his interview

with Black, appellant testified he had syphilis and alcohol withdrawal and “had the shakes.”

Appellant denied injuring Osgan and said he signed “those papers” because he was “sick” and

“scared.” A jury convicted appellant of murdering Osgan.

         As discussed above, the trial court has now filed supplemental findings of fact in which it

found:

   1. In regard to the “deliberateness” or “question-first, warn-later” technique contemplated in
      Missouri v. Seibert, this Court finds that the officers did not deliberately violate the
      defendant’s Fifth Amendment rights in this case.
   2. This Court finds that the officers did not intend to take the defendant into custody before
      or during the Mesquite interview subsequent to the polygraph examination (the first
      statement).
   3. This Court finds that the defendant agreed to meet with the officers at the Mesquite
      Police Station for an interview, and that the officers drove the defendant to Mesquite and
      back to Kaufman on the occasion of the polygraph examination because the defendant
      had no other transportation.
   4. This Court finds that although Ranger Shing’s statement to the defendant about not
      “going home” on a lie could have led the defendant to believe he was not free to leave,
      there is no evidence in this record that the Ranger had the subjective intent to place the
      defendant in custody or to cause the defendant to believe that he was in custody.
   5. The Court finds that the defendant was advised prior to giving that statement that he
       could go to the hospital for medical treatment and that he was given the option of going
       home. The Court finds that the defendant voluntarily consented to give the second
       statement at the Kaufman Police Department.
   6. The Court is familiar with witness Edward Black; the Court finds that Detective Black
       was a credible witness and that his testimony was worthy of belief. The Court finds that
       Detective Black did not intend to place the defendant in custody prior to taking his
       second statement in Kaufman.
   7. The Court finds that the paramedic Jarrod List testified that he responded to treat the
       defendant at the Kaufman Police Department before the defendant gave his statement to
       police and that the defendant told him that he was just “really nervous because he was
       confessing to murder.” List testified that the defendant did not want to be transported to
       the hospital.
   8. The Court finds that the officers did not deliberately attempt to avoid the requirements of
       Miranda and Article 38.22 when they questioned the defendant in Mesquite after his
       failed polygraph examination; the Court further finds that the officers were simply
       mistaken in believing that the defendant was never in custody or otherwise restrained of
       his liberty while in Mesquite.
   9. This Court finds, based upon the record, that the defendant was not in custody at the time
       he consented to give the written and recorded statement at the Kaufman Police
       Department (the second statement).
   10. The Court finds that the defendant’s statements at the Kaufman Police Department were
       voluntarily made after he knowingly waived his rights under Miranda and Article 38.22.
       The Court finds, in any event, that the defendant’s statements at the Kaufman
       Police Department were admissible because at that time the defendant was clearly
       NOT in custody or under arrest, and the interview at the Kaufman Police
       Department was therefore not a custodial interview.

       Appellant argues police in this case used a deliberate two-step interrogation technique to

circumvent Miranda to obtain a second confession. Appellant argues that police employed this

deliberate two-step questioning strategy to circumvent Miranda and then failed to take curative

measures to ensure that appellant would understand the import and effect of the Miranda

warning and of the Miranda waiver.

       A deliberate two-step questioning strategy is also known as a “question first and warn

later” technique. The U.S. Supreme Court disapproved of such tactics in Missouri v. Seibert, 542
U.S. 600 (2004). It specifically determined the admissibility of statements made after the police

give “midstream” warnings, that is, when police begin a custodial interrogation without advising
the suspect of his Miranda rights, obtain incriminating statements, and then continue questioning

after administering warnings in order to re-elicit the incriminating statements. Id.

       Whether the two-step questioning strategy was deliberate hinges on the interrogating

officer’s subjective intent. Carter, 309 S.W.3d at 39. When the officer testifies at a hearing on a

motion to suppress, the officer’s demeanor and testimonial evidence “are especially relevant to a

deliberateness determination.” Id. at 40. Thus, when the trial court, after having the chance to

observe the officer’s testimonial evidence and demeanor, has made an explicit factual finding

regarding the deliberateness of the strategy, a reviewing court must employ a deferential standard

of review and may reverse only upon a showing of abuse of discretion. Id. at 40-42. Once a

determination has been made that the pre-warning questioning was not part of a deliberate plan

to undermine a suspect’s Miranda protections, it is still necessary to determine if appellant’s

post-warning statements were voluntarily made. Id. at 41.

       Because both Martinez and Carter deal with issues relevant to our analysis, we discuss

each in turn. In Martinez, police arrested Martinez but did not give him Miranda warnings.

Martinez, 272 S.W.3d at 618. At police headquarters, officers questioned Martinez, who denied

knowing about the underlying robbery and murder. Id. Officers took Martinez to a police

polygrapher who spent three to four hours administering a polygraph test to Martinez. Id.

Officers again took Martinez into custody, informed him he had failed the polygraph test, and

took him to municipal court where a magistrate gave appellant Miranda and other statutory

warnings for the first time. Upon Martinez’s “prompt return” to the central holding station,

officers again questioned Martinez about the robbery and murder. Id. Officers repeated the

Miranda warnings, and Martinez gave a videotaped statement regarding the incident. Id. During

the videotaped statement, Martinez stated he was only a “lookout” person and was not one of the

assailants who robbed and shot the victims. Id.
       In concluding Martinez’s videotaped statement was inadmissible, the court of criminal

appeals first concluded a “deliberate two-step strategy” had been used because Martinez was not

given Miranda warnings at the time he was arrested for capital murder; officers questioned him

about the crime without giving the required warnings; Martinez was not given Miranda warnings

before being taken for a polygraph examination; the absence of Miranda warnings at the

beginning of the interrogation process was not a mistake based on the interrogating officers’

mistaken belief that Martinez was not in custody, but rather a conscious choice; Martinez was in

the continuous presence of police personnel; and officers did not inform Martinez during the

videotaped interview that, based on the lack of Miranda warnings, any statement made during

the initial interrogation, including the polygraph exam, could not be used against him. Id. at 622-

26.   The court, after finding the absence of Miranda warnings at the beginning of the

interrogation process was not a mistake, stated if the deliberate two-step strategy has been used,

“postwarning statements that are related to the substance of prewarning statements must be

excluded unless curative measures are taken before the postwarning statement is made.” Id. at

26 (quoting Missouri v. Seibert, 542 U.S. 600, 621 (2004) (Kennedy, J., concurring)). The court

concluded officers failed to apply any curative measures in order to ameliorate the harm caused

by the Miranda violation.     Thus, the court reasoned, Martinez’s videotaped statement was

inadmissible, and the court remanded the cause to the court of appeals for a harm analysis. Id.

       In Carter, police stopped a rental car in which Carter was a passenger and arrested Carter

and the driver when a consent search revealed packages of cocaine hidden underneath the back

seat. Carter, 309 S.W.3d at 33. On the way to the police station, appellant made incriminating

statements about the offense in response to officer’s questioning. Id. Carter filed a motion to

suppress, arguing his statements were obtained in violation of his Miranda rights. The trial court

denied Carter’s motion to suppress based on the officer’s testimony that Carter was advised of
his Miranda rights before he was questioned. However, at trial, the onboard videotape of

Carter’s arrest showed he was arrested, handcuffed, placed in the police car, asked whether the

substance was cocaine or crack cocaine, and answered that it was cocaine before receiving

Miranda warnings. Id. Carter objected to these statements on the ground that he was in custody

and had not yet received Miranda warnings. Id. The trial court sustained the objection and

instructed the jury to disregard Carter’s statements but denied Carter’s motion for mistrial. Id.

Carter then objected to the admission of any further statements made after he had been given

Miranda warnings, but the trial court overruled his objection and admitted Carter’s admissions

that the cocaine belonged to him and the driver, they had picked it up in Phoenix, they paid

$8000 for it, and they expected to turn a big profit selling it. Id. at 33-34. The jury convicted

Carter of possession with intent to deliver a controlled substance.

       On appeal, Carter raised the issue of whether the trial court erred in admitting his post-

Miranda statements. Id. at 34. The court of appeals abated the case for the trial judge to make

findings regarding the voluntariness of Carter’s statements. Id. The trial court entered findings

that: Carter freely and voluntarily confessed orally on videotape; police made no deliberate

attempt to avoid the requirements of Miranda by questioning Carter after his arrest but before he

was warned, and the failure to warn before those questions was simply an oversight; police did

not deliberately employ a two-step questioning technique in violation of Miranda; and the

Miranda warnings Carter received were effective because there was no carryover taint beyond

the two unwarned admissions, and the warnings came at a time when Carter could still make a

knowing, free, and voluntary choice to make the further admissions that he did. Id. at 34-35.

       The court of appeals, reviewing the case again after remand, concluded the facts were

uncontroverted and therefore reviewed the trial court’s ruling de novo. Id. at 35. Based on its

assessment of the facts, the court of appeals held that the officer’s two-step approach was a
conscious choice, calculated to undermine Carter’s Miranda rights, the officer did not administer

any curative measures, and the unwarned and warned statements were made during an

undifferentiated single event. Id. Thus, the court of appeals held the trial court erred in denying

Carter’s motion to suppress, and the error was not harmless beyond a reasonable doubt. Id.

         On discretionary review, the court of criminal appeals noted the applicable standard of

review does not permit a reviewing court to reverse a trial court’s finding of fact simply because

it would have decided the question differently. Applying “the appropriately deferential standard

of review,” the court concluded the record supported the trial judge’s finding that the officer’s

pre-Miranda questioning was not a deliberate attempt to avoid the requirements of Miranda. Id.

at 41.    The court turned to an analysis of whether Carter’s post-warning statements were

voluntarily made. Id. Emphasizing that the trial court is the sole and exclusive trier of fact and

judge of the credibility of the witnesses, particularly when a motion to suppress is based on the

voluntariness of a confession, the court concluded the record and reasonable inferences from the

record supported the trial court’s finding that Carter’s post-Miranda statements to the officer

were knowingly and voluntarily made. Id. at 41-42. Based on this reasoning, the court agreed

with the trial judge that appellant’s post-warning statements were admissible.              Id. at 42.

Concluding the trial judge did not err in denying Carter’s motion to suppress, the court reversed

the judgment of the court of appeals and remanded the case to that court to address Carter’s

remaining issue. Id.

         Here, the trial court found, in regard to the “deliberateness” or “question-first, warn-later”

technique contemplated in Missouri v. Seibert, that the officers did not deliberately violate

appellant’s Fifth Amendment rights in this case. The officers did not intend to take appellant

into custody before or during the Mesquite interview subsequent to the polygraph examination.

The officers did not deliberately attempt to avoid the requirements of Miranda and Article 38.22
when they questioned the defendant in Mesquite after his failed polygraph examination; the

officers were simply mistaken in believing that appellant was never in custody or otherwise

restrained of his liberty while in Mesquite. Cf. Martinez, 272 S.W.3d at 624 (absence of

Miranda warnings at beginning of interrogation after appellant’s arrest were not a mistake based

on interrogating officers’ mistaken belief appellant not in custody, but rather a conscious choice).

Applying the “appropriately deferential standard of review,” we conclude the record supports the

trial court’s finding that the officer’s pre-Miranda questioning was not a deliberate attempt to

avoid the requirements of Miranda. Carter, 309 S.W.3d at 41.

       Once a determination has been made that the pre-warning questioning was not part of a

deliberate plan to undermine a suspect’s Miranda protections, it is still necessary to determine if

appellant’s post-warning statements were voluntarily made. Id. The factfinder must examine all

of the circumstances and the course of police conduct in evaluating the voluntariness of those

post-Miranda statements. Id. (citing Oregon v. Elstad, 470 U.S. 298, 318 (1985)).

       As to the voluntariness of appellant’s statement in Kaufman, the trial court found

appellant was advised prior to giving that statement that he could go to the hospital for medical

treatment and that he was given the option of going home. The trial court found appellant

voluntarily consented to give the second statement at the Kaufman Police Department.

Appellant’s statements at the Kaufman Police Department were voluntarily made after he

knowingly waived his rights under Miranda and Article 38.22.

       In its original findings, the trial court found the custodial interrogation without proper

Miranda warnings in Mesquite did not taint the second confession in the Kaufman police station.

In support of this conclusion, the trial judge found appellant was taken from Mesquite to

Kaufman, a twenty-five mile drive that would take approximately thirty-one minutes.              In

addition, the trial court found there was no evidence “as to weather or traffic conditions or the
time it took for paramedics to arrive and examine appellant.” Appellant told “the medic that he

was about to confess to murder,” indicating appellant “did not consider that he had already

confessed.” The trial court found police offered to take appellant home, but appellant said he

“wants to get things over with.”

       At the Kaufman police station, appellant was properly given his Miranda warnings, and

the warnings appear on the confession he later signed. Appellant initially refused to confess but

eventually confessed to murdering Osgan, with substantial changes from his previous statements.

Appellant refuted in Kaufman some of the things he said in Mesquite, such as his statement in

Mesquite that he had gone back to cover up Osgan’s body further the day after the murder.

Appellant also refused to say in Kaufman he had placed a piece of concrete on the body. Thus,

the trial judge found appellant was “perfectly able to ward off things said in Mesquite that he

[didn’t] want to say in Kaufman.”

       Our review of the record and reasonable inferences from the record shows that the record

supports the trial court’s findings that appellant’s post-Miranda statements were voluntary. See

id. at 41. In cases like this, a subsequent administration of Miranda warnings to a suspect who

has given a voluntary but unwarned statement ordinarily should suffice to remove the conditions

that precluded admission of the earlier statement. Id. at 42. Further, the record shows appellant

had time to reflect on his decision to make a written statement in Kaufman during the drive from

Mesquite and during the time he was being examined by paramedics and left to “cool off”

following his seizure. At the police station in Kaufman, where appellant lived, Black allowed

appellant to go outside and smoke by himself, and Black offered to let appellant go to the

hospital or go home or finish talking to Black. Appellant chose to talk to Black. Appellant

stated he wanted “to get things over with.” Under the facts and circumstances of this case, we

therefore conclude the trial court did not abuse its discretion in finding appellant’s second
confession was not so tainted as to make it inadmissible. See Seibert, 542 U.S. at 615; Carter,
309 S.W.3d at 41-42; Martinez, 272 S.W.3d at 622-27; Herndon, 215 S.W.3d at 905-06.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
071408F.U05                                      /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

RODNEY LAMONT HUNT, Appellant                    On Appeal from the 86th District Court,
                                                 Kaufman County, Texas
No. 05-07-01408-CR       V.                      Trial Court Cause No. 24858-86.
                                                 Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                     Justices Myers and Richter participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 30, 2014